Citation Nr: 0620334	
Decision Date: 07/13/06    Archive Date: 07/21/06	

DOCKET NO.  04-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the character of the appellant's discharge from 
service between August 1949 and September 1953 constitutes a 
bar to Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1981 administrative 
decision that determined that the appellant's service between 
August 1949 to September 1953 was considered a bar to VA 
benefits.  The veteran had honorable active service from 
January 1946 to October 1946.  

In connection with the current claim, the RO has acknowledged 
that that the veteran expressed disagreement with the 
November 1981 administrative decision in April 1982 and 
addressed the claim on the merits.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge for his 
period of service between August 1949 and September 1953 as a 
result of a sentence of a general court-martial.  

2.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his general 
court-martial.  

3.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.  


CONCLUSION OF LAW

The character of the appellant's discharge from service 
between August 1949 and September 1953 is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 3.354 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in October 1981 and June 2005.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
decision, the veteran is not prejudiced by the failure to 
provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claim.  

The basic facts in this case are not in dispute.  Service 
records reflect that the appellant had two periods of 
service, the first being from January 1946 to October 1946 
following which the veteran received an honorable discharge.  
The second period of service from August 1949 to September 
1953 concluded with a bad conduct discharge that was a result 
of a general court-martial.  Service records reflect that the 
veteran was convicted of desertion for the period of time he 
was absent without leave with an intent to remain permanently 
absent and did remain absent in desertion between June 1952 
and October 1952.  

While the veteran pled not guilty to the charge, he was found 
guilty and sentenced to a dishonorable discharge.  The 
dishonorable discharge was subsequently remitted and after 
the veteran's confinement he was furnished a bad conduct 
discharge certificate.  Service records also reflect that the 
appellant had four previous convictions by special 
courts-martial prior to the conviction by the general court-
martial.  In April 1983 the veteran requested an upgrade of 
his discharge from the Army Board for Correction of Military 
Records, but that request was denied.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial.  38 U.S.C.A. 
§ 5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  

The evidence clearly demonstrates that the appellant was 
discharged from service with a bad conduct discharge as a 
result of a sentence of a general court-martial.  Congress 
has prescribed in 38 U.S.C.A. § 5303(a) that a discharge or 
release from service as a result of a sentence of a general 
court-martial "shall bar all rights of such persons under 
laws administered by the Secretary based upon the period of 
service from which discharged or dismissed."  38 U.S.C.A. 
§ 5303(a).  The only defense to that statutory bar to VA 
benefits is if it is established that at the time of the 
commission of the offense leading to the person's court-
martial and discharge that the person was insane.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

While the veteran's complete service medical records are 
unavailable, having apparently been destroyed in a fire at 
the National Personnel Records Center in 1973, the available 
service medical records do not demonstrate that the veteran 
was insane.  

First, the veteran would likely not have been subjected to a 
general court-martial, nor convicted of the offense charged, 
had there been evidence of insanity or psychiatric impairment 
during his period of service between August 1949 and 
September 1953.  That no evidence of such mental impairment 
was noted at trial, nor by courts-martial appellate process, 
nor by the Army Board for Corrections of Military Records is 
highly probative of the lack of any psychiatric impairment at 
the time of the veteran's military offenses. Also of note, a 
physical examination performed in September 1953 in 
connection with the veteran's discharge indicated that the 
psychiatric clinical evaluation was normal.  

The veteran has made reference to "shellshock" following 
his commendable and valorous service during the Korean 
Conflict in which he was awarded a Bronze Star Medal with a 
"V" device, a Purple Heart and a Combat Infantryman Badge.  
However, there is no evidence that the veteran had a 
psychiatric impairment or post-traumatic stress disorder 
either during or following service.  The mere allegation of 
such symptoms, let alone any diagnosis, is speculation and 
there is no competent evidence to substantiate such an 
assertion.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons without medical training are not competent to 
render medical opinions).  Moreover, even were it assumed 
that the veteran then had some mental difficulties, the 
presence of a psychiatric disorder attributable to combat 
service would not necessarily be the equivalent of insanity.  

The veteran's representative has also made reference to an 
entry on a service medical record dated in September 1946 
during the appellant's first period of service which noted a 
psychiatric diagnosis of chronic enuresis.  However, chronic 
enuresis would clearly not be the equivalent of insanity, 
which is defined for VA purposes as when an individual 
exhibits, due to disease, a more or less prolong deviation 
from his normal method of behavior; or who interferes with a 
peace of society; or who has so departed (become antisocial) 
from the accept standards of the community to which by birth 
and education he belongs as to lack the adaptability to make 
further adjustments to social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).  As such, there is 
absolutely no evidence either during or following service 
that would suggest that the veteran was insane at the time 
the offense was committed that lead to the general 
court-martial.  

The Board has considered the appellant's contentions and his 
service during World War II.  However, Congress has 
prescribed that when a discharge is a result of a sentence of 
a general court-martial that VA benefits are unavailable.  
Neither the RO, nor the Board, is free to ignore statutes 
enacted by Congress.  38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 20.101(a).  Therefore, the Board must conclude that the 
character of the appellant's discharge from service between 
August 1949 to September 1953 is a bar to VA benefits.


ORDER

The appellant's discharge from service between August 1949 to 
September 1953 is a bar to VA benefits, and the appeal is 
denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


